Citation Nr: 0315528	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-06 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to an increased evaluation for 
neurodermatitis of the groin, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from May 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO) which did not reopen the claim for service connection 
for pes planus and denied an increased rating for 
neurodermatitis of the groin.  In a January 1999 rating 
decision, the RO awarded an increased rating to 10 percent 
for the neurodermatitis of the groin, effective July 1997.  

In August 1999, the Board determined that the veteran had 
submitted new and material evidence sufficient to reopen the 
claim for pes planus and then denied the claim as not well 
grounded.  In that same decision, the Board denied a rating 
higher than 10 percent for neurodermatitis of the groin.  

The veteran filed an appeal of the Board's decision with the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a motion filed by the Secretary of VA, the Court 
entered an order that vacated the Board's August 1999 
decision and remanded the matter to the Board.  

By rating decision of October 2002, the RO increased the 
rating for the veteran's neurodermatitis of the groin from 
10 percent to 30 percent, effective July 29, 1997. The Court 
has held that where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating and a subsequent RO decision assigns a higher rating 
which is less than the maximum available benefit, the 
decision granting the higher rating does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, 
the Board finds that the issue of entitlement to an increased 
evaluation for neurodermatitis of the groin remains properly 
before it.

In March 2003, the veteran was informed of the change in the 
law regarding his appeal for neurodermatitis of the groin.  
Under 38 C.F.R. § 20.903(c), he was informed by the Board 
that they intended to rely on the new law in deciding his 
appeal.  He was given 60 days to respond with additional 
evidence or argument on this issue.  In May 2003, he 
submitted a statement in support of his claim.  

The case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's mild congenital pes planus is not 
superimposed by any disease or disorder and not aggravated by 
military service.  

2.  The veteran's neurodermatitis of the groin is not 
productive of ulceration or extensive exfoliation or 
crusting, with systemic or nervous manifestations or 
exceptional repugnance; no more than constant itching is 
shown.  

3.  The veteran's neurodermatitis of the groin does not 
involve 40 percent or more of the body or an exposed area, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  


CONCLUSIONS OF LAW

1.  Congenital pes planus is not a disease or injury within 
the meaning of applicable law or regulations providing 
compensation benefits.  38 C.F.R. § 3.303(c) (2002); 
VAOPGCPREC 82-90 (1990).  

3.  Congenital pes planus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. § 3.303(c) (2002).

4.  The criteria for a rating in excess of 30 percent for 
neurodermatitis of the groin have not been met at any time 
during the rating period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7806 (1997) and (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

The appellant maintains, in essence, that service connection 
is warranted for bilateral pes planus.  

Under pertinent criteria, in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131.

Congenital or developmental defects are not considered to be 
diseases or injuries within the meaning of applicable 
legislation providing VA disability compensation benefits. 38 
C.F.R. § 3.303(c).

A congenital or developmental defect subject to superimposed 
disease or injury which occurred during service may be 
considered for service connection.  See VAOPGCPREC 82- 90 
(1990).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b).  

Service medical records reveal no findings, treatment, or 
diagnoses of pes planus prior to service.  Clinical 
evaluation of his feet on enlistment examination proved 
normal.  He had complaints of an infected left foot blister; 
it was indicated that his boot size should be checked.  Later 
that month, he was seen for an infected blister of the right 
foot.  In April1980, he was seen with complaints of right 
foot pain after someone stepped on his foot and injured it.  
The assessment was soft tissue contusion.  He was also seen 
in June 1980 for complaints of foot pain.  A wart of the 
great right toe was noted.  In November 1980, he was seen 
again for bilateral foot discomfort.  He was given padding 
for his boots.  Discharge examination in June 1982 revealed 
abnormal findings of the feet on clinical examination.  Mild 
soft pes planus was noted.  

After service, the veteran underwent a VA examination in 
October 1984.  There was a small superficial scar over the 
dorsum of the left foot.  Except for the vague tenderness 
just beneath the lateral malleolus, examination of the left 
foot was unremarkable.  Left ankle x-ray was within normal 
limits.  The pertinent diagnosis was past history of 
infection on the dorsum of the left foot.  Examination of the 
foot was unremarkable and x-rays were normal.  

Private medical records from 1991 to 1994 were obtained and 
associated with the claims folder.  These records contained 
no findings, treatment, or diagnoses of foot problems.  

VA outpatient treatment records are associated with the 
claims folder.  These records show that the veteran was seen 
in April 1998 with complaints of painful feet and questioning 
if he could have  specially made shoes.  The diagnostic 
impression was flat feet.  In May 1998, x-rays were normal.  
His feet were evaluated for bilateral pes planus.  He was 
casted for orthotics.  In July 1978, he returned to clinic 
for orthotic pick-up. In December 1999, he returned to the 
podiatry clinic complaining of foot pain.  He requested 
special shoes for his feet.  He related that he had been 
wearing his orthotics and that he stopped wearing the device 
because it hurt him.  He was informed to wear athletic shoes, 
although the veteran advised that he wore different types of 
shoes.  He was also informed that custom molded shoes were 
generally reserved for patients with severely deformed foot 
and neuropathic diabetics.  

In October 2002, the veteran underwent a VA examination.  It 
was noted that during basic training as a result of tight 
shoes, the veteran developed a blister.  At the time, he had 
a plantar wart that required trimming because of the 
discomfort.  After service, the veteran recalled no time lost 
from work as a result of any foot pain.  He complains of foot 
pain when he stands for long periods of time.  He stated that 
he applied cream to his feet and required medication for 
painful feet.  He wears a shoe insert that was prescribed for 
him.  He wore no braces or corrective shoes.  No surgery was 
ever prescribed for him.  Physical examination revealed the 
veteran did not walk with a limp.  He did not appear to be in 
pain and did not complain of pain during the entire 
examination.  He had free subtalar motion, bilaterally.   
There was no evidence of edema, instability, weakness, or 
tenderness.  He had no signs of any callosities, shin 
breakdown, or unusual shoe wear.  The skin was of normal 
texture and there were no signs of any vascular 
insufficiency.  Supination and pronation and the ability to 
rise on toes and heels were unrestricted and within normal 
limits.  There were no signs of clawtoes.  There was a mild 
to moderate pes planus present.  There was no tenderness of 
the arch of either foot.  There was no malalignment of the 
Achilles tendon during weightbearing and nonweightbearing.  
There was no forefoot deformity and forefoot was supple and 
nonpainful.  There was no forefoot or midfoot malalignment  
present.  X-rays taken of both feet on the day of the 
examination revealed no signs of any mid tarsal or 
tarsometatarsal degenerative changes.  No evidence of any 
recent or old trauma was noted.  The examiner stated that in 
his opinion, the veteran most likely had the deformity noted 
above when he entered service and in his opinion, the pes 
planus noted was of a congenital nature and was present upon 
entry into service.  He stated that following review of the 
record, there was no evidence that the condition was in any 
way aggravated by such service.  The veteran did not appear 
to be in any discomfort during the entire examination and did 
not appear to be in any discomfort walking.  He appeared to 
be walking perfectly normal.  In the opinion of the examiner, 
the veteran was experiencing little to no disability as a 
result of the problems noted above.  

The Board finds that the veteran's pes planus is congenital 
in nature and was not aggravated by service nor was the pes 
planus superimposed upon by another disease or disability.  

It is essential to make an initial distinction between 
bilateral flatfoot as a congenital or as an acquired 
condition.  The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality which is not compensable or pensionable.  In the 
acquired condition, it is to be remembered that depression of 
the longitudinal arch, or the degree of depression, is not 
the essential feature.  The attention should be given to 
anatomical changes, as compared to normal, in the 
relationship of the foot and leg, particularly to the inward 
rotation of the superior portion of the os calcis, medial 
deviation of the insertion of the Achilles tendon, the medial 
tilting of the astragalus.  The symptoms should be apparent 
without regard to exercise.  38 C.F.R. 4.57.  

There is no evidence that he had pes planus on entrance onto 
service. He was not diagnosed with pes planus (soft and mild) 
until separation examination.  Although it could be said that 
he was in sound condition when enrolled for service, clear 
and unmistakable evidence can demonstrate that the injury or 
the disease existed before acceptance and enrollment and was 
not aggravated by such service.  In this case, the veteran's 
most recent VA examination in October 2002 showed no signs of 
callosities, tenderness, or pressure.  In addition to normal 
x-rays on all occasions, other than complaints of foot pain, 
none of the findings are indicative of an acquired condition 
as described by regulation.  Moreover, there has been no 
evidence of superimposed disease on the veteran's pes planus, 
which could warrant a finding of service connection.   

Finally, the October 2002 examiner gave an opinion that the 
veteran's deformity of the feet is most likely of a 
congenital nature.  In his opinion, and following his review 
of the record, he found no evidence that the veteran's mild 
pes planus was even aggravated by service.  He stated that 
the veteran had no discomfort during the entire examination 
or while walking, and his walking was entirely normal.  The 
examiner's findings and opinion are consistent with 38 C.F.R. 
§ 4.57.  Since there was only mild pes planus diagnosed on 
separation examination from service, there were no findings 
of pes planus on x-ray examination, and the most recent 
examiner opined no aggravation of a congenital pes planus 
during service, service connection for pes planus is not 
warranted.  

II.  Neurodermatitis of the groin

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. § 4.10 
(2002).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

Service connection for neurodermatitis of the groin was 
granted by rating decision of July 1985.  A noncompensable 
evaluation was assigned under DC 7899-7806 effective 
July 1984.  By rating decision of January 1999, the 
noncompensable evaluation of neurodermatitis of the groin was 
increased to 10 percent, effective July 29, 1997, the date of 
the claim.  By rating decision of October 2002, the 
10 percent evaluation for neurodermatitis of the groin was 
increased to 30 percent, effective July 29, 1997, the date of 
the claim.  That 30 percent evaluation has remained in effect 
from July 1997 to this date.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. 4.20.  

In November 1997, the veteran filed a claim requesting an 
increased evaluation for the above-cited disability.  

In February 1998, private treatment records from Thomas A. 
Athey, MD, were associated with the claims folder.  Medical 
records of fungal rash of the groin in June 1992 and 
January 1993 were noted.  

In December 1998, the veteran underwent VA examination.  The 
veteran complained of rash all of the time.  He stated that 
he used cortisone, which controlled his severe itching.  This 
seemed to have no effect on the rash.  The lesions were on 
his inner thighs and both sides of the "crack" of his 
buttocks.  He did not relate this rash to foods or activities 
or stress but said that it was definitely worse in sweaty 
months of the year in the summertime.  Physical examination 
revealed a lesion around the veteran's anus which was about 
3 inches in diameter and was extremely red.  The rash was 
slightly raised with irregular margins.  There was some 
evidence of excoriation and some flaking and superficial 
bleeding.  The examiner stated that the veteran carried a 
diagnosis of neurodermatitis and he would not change that, 
but in his medical opinion, the history of this lesion, the 
things that act upon it and the fact that it was not helped 
by topical steroids, made the examiner think that the veteran 
had a fungus infection from the start and that the more 
accurate diagnosis would have been tinea corporis.  

VA outpatient treatment records from April 1998 to 
December 1999 were associated with the claims folder.  In 
June 1999, the veteran was seen with recurring problems of 
severe peri-anal pruritus.  The diagnosis was pruritus ani.  
He was given medication for itching and told to return to the 
clinic as needed.  

In October 2002, the veteran underwent a VA examination.  The 
veteran gave a history of a skin condition with skin lesions 
in the groin and around the buttocks since 1982.  He 
sustained itching and lesions that come and go.  At the time 
of the examination, he had some skin lesions around the groin 
and the anus.  He used hydrocortisone 0.1% cream.  He uses 
the cream daily and it helped on the lesions to some extent.  
He related symptoms of itching.  Physical examination showed 
an area measuring 4 inches x 3 inches in the right groin area 
which was discolored with exfoliation.  Around the anus there 
was thickening of the skin with discoloration and marks of 
scratching.  There was exfoliation and itching noted.  The 
diagnosis was neurodermatitis.  

The veteran seeks a higher evaluation for neurodermatitis of 
the groin.  He claims that this disability is more severe 
than the current evaluation reflects.  

During the course of the veteran's claim, the diagnostic 
criteria used for the rating of neurodermatitis have been 
changed.  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations to ascertain which version is most 
favorable to the veteran, if indeed one is more favorable 
than the other.

Pursuant to VAOPGCPREC 3-2000, where a regulation is amended 
during the pendency of an appeal, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation, and, if it is, the 
Board must apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change, and the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  

The criteria for evaluating diseases of the skin were amended 
effective on August 30, 2002.  See 67 Fed. Reg. 49590 (July 
31, 2002).  

Under the old criteria of 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1997), a 50 percent rating was warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  In 
order to warrant a 30 percent rating, there must be constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  

Under the revised criteria of 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002), a 60 percent rating requires more than 
40 percent of the entire body or more than 40 percent of the 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12 months.  A 30 
percent evaluation is warranted if 20 to 40 percent of the 
entire body or 20 to 40 percent of the exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 months.  

Neither version of the rating criteria is more favorable to 
the veteran.  Accordingly, the Board will rate the disability 
for the period since August 30, 2002 under the prior and 
revised criteria and the disability prior to that date under 
the prior version.  However, it is important to note that VA 
has based its consideration on all of the evidence and 
material of record, rather than merely on the evidence that 
pre-dates or post-dates the pertinent change to VA's rating 
schedule.  VAOPGCPREC 3-2000.

In the case at hand, the veteran's neurodermatitis is 
productive of no more than 30 percent disability during 
either period.  Prior to August 2002, the veteran's 
neurodermatitis exhibited on and off itching.  The condition 
was recurring and lotion and cream was prescribed as needed 
for the itching.  He was told to return to the clinic as 
needed.  There was also redness, some flaking, excoriation 
and some superficial bleeding during this time period.  
However, ulceration, or extensive exfoliation, or crusting, 
and systemic or nervous manifestations, or exceptional 
repugnance, necessary for an increased evaluation, is not 
shown.  


Since August 2002, the veteran has been seen by VA on one 
occasion for a VA examination.  During that period, the area 
discolored with exfoliation around the groin was 4 inches x 
3 inches.  There was thickening of the skin around the anus 
with skin discoloration and scratch marks.  Again, 
ulceration, or extensive exfoliation, or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance, necessary for an increased evaluation, is not 
shown.  Moreover, under the new criteria, there was not more 
than 40 percent of the body or an exposed area affected, nor 
was there constant or near constant systemic therapy required 
in the past 12 months, shown.  Therefore, no more than a 30 
percent evaluation is shown or warranted under the old or new 
criteria at any time during the rating period.  

III.  VCAA Considerations 

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefines VA's duty to assist and enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA.  He received notice 
via a March 2001 Court Order, an October 2001 Board remand, 
and a June 2002 VCAA letter.  These notices informed the 
veteran of what assistance VA would provide, what was needed 
from him, and the time limits associated with his claim.  
Various notices and communications, also from the RO, such as 
the rating decision, the statement of the case, and several 
supplemental statements of the case, informed the veteran of 
the applicable laws and regulations needed to substantiate 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Additionally, he has also had the opportunity to testify at a 
hearing regarding his claim.  He declined.  Therefore, the 
Board finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issues discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.  


ORDER

Service connection for pes planus is denied.  An increased 
rating for neurodermatitis of the groin is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

